Mr. Chief Justice Del Toro
delivered the opinion of the court.
José Ruiz de Val has moved for the dismissal of this appeal, taken by Lucia Morales de Riefkohl from an order of the District Court of San Juan declaring the correctness of a deposit in court made by the petitioner in favor of the appellant, because the order was made with her consent. In support of his motion the appellee cites Carrión v. Nadal, 34 P.R.R. 294, where the following doctrine was applied:
"‘If a party consents to the rendition of a particular judgment, decree, or order, be cannot appeal therefrom or have it reviewed on a writ of error. Thus, for example, a judgment of dismissal or nonsuit rendered at the request of the plaintiff is not, as a general rule, reviewable at his instance.’ 2 R.C.L. 59-60.”
*806The appellant opposes the motion on the ground that although she consented to the declaration that the deposit had been properly made, she did so on condition that costs should not be taxed against her, and the order appealed from was rendered with costs against the appellant.
Not only has the record of the appeal been filed in this court but also the brief of the appellant, wherein it is contended that the district court abused its discretion in awarding costs. The question raised deserves consideration and as we have held in Zorrilla v. Orestes et al., 28 P.R.R. 698 that appeals may be taken in proper cases from that part of the judgment relating to costs, and in the present case that part was rendered against the appellant notwithstanding the condition stipulated by her for her consent, the doctrine of the Carrión Case, supra, is not applicable herein.
Therefore, and without prejudging the merits of the question raised, the motion to dismiss the appeal must be overruled.